Citation Nr: 1146941	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cellulitis of the right leg, to include as due to Agent Orange (herbicide) exposure.
 

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1963 to July 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied service connection for cellulitis of the right leg.  The Veteran disagreed only with this issue and perfected his appeal only with regard to this issue. 

The Veteran had requested a hearing before the Board to be held at the RO; however, the Veteran withdrew the request for a hearing in April 2010.  The hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The Veteran had no active service in the Republic of Vietnam during the Vietnam Era and was not exposed to herbicides while on active duty in Thailand.

2.  The Veteran experience one episode of right leg cellulitis in service with no chronic symptoms of cellulitis in service.

3.  Cellulitis of the right leg symptoms have not been continuous since service separation.

4.  The Veteran's cellulitis is not related to service.



CONCLUSION OF LAW

Cellulitis of the right leg was not incurred in or aggravated by service, and service connection for cellulitis may not be presumed based on herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely February 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain. 

While all veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he ever served in Vietnam, though the Veteran has claimed that he did serve in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307.  In addition, the Veteran claims exposure to herbicides while stationed at the Nakhon Phanom Air Force Base in Thailand.

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  This applies to veterans who served during the Vietnam era, which spans from February 28, 1961 to May 7, 1975.  Id. 

Here, the medical evidence of record shows that the Veteran has a current diagnosis of cellulitis of the right leg, which is not a disorder determined by VA to be related to exposure to herbicides such that it allows for presumptive service connection.  For this reason, there is no basis for a grant of presumptive service connection for cellulitis of the right leg as due to herbicide exposure. 

After a review of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran had no active service in the Republic of Vietnam during the Vietnam Era and was not exposed to herbicides while on active duty in Thailand.  The Veteran served in the Republic of Thailand from September 1966 to July 1967.  The list of duty assignments from his personnel records indicated that he served in the U.S. Air Force as an airframe repairman while assigned to Nakhon Phanom Royal Thai Air Force Base.  The Veteran also submitted TDY orders for February 1967 that directed him to duty on Udern RTAFB for approximately one week.  

As will be discussed below, the Board finds the Veteran's responses to the question of whether he ever set foot in the Republic of Vietnam inconsistent and, therefore, not credible.  Special consideration of herbicide exposure on a factual basis has been extended to veterans whose duties placed them on or near the perimeters of Thailand military basis.  The Veteran served with the U.S. Air Force, and was not a member of the U.S. Army.  A veteran who served on Royal Thai Air Force Bases (RTAFBs) in Thailand while a member of the U.S. Army may provide a statement that he was involved with perimeter security duty and there must be additional credible evidence supporting the statement.  If the veteran served on a U.S. Army Base in Thailand, exposure to herbicides is conceded for members of a military police unit or military police occupational specialty and for the Veteran who stated that his duty placed him at or near the base perimeter.  M21-1MR, Part IV, Subpart ii, 2.C.10.q. 

The Board also finds that a remand for further adjudication under M21-1MR would not aid in substantiating the Veteran's claim.  The Veteran seeks service connection for cellulitis of the right leg, which is a disorder that does not carry presumptive service connection after exposure to herbicides is found.  Further, the record does not contain any evidence that the Veteran was engaged in perimeter security at any RTAFB, nor does the evidence show that the Veteran served in a military police capacity while on a U.S. Army Base in Thailand.  The Veteran has not asserted any service in Thailand under these circumstances.  Rather, the Veteran's specialty is noted as an airframe repairman.  Additionally, the Veteran's health record abstract of service provides the Veteran's station and organization.  These records do not show involvement with a military police unit.  As additional records showing service in Thailand would not further lend evidence to the Veteran's claim, a remand for additional adjudication is not warranted.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Veteran was provided with a VA skin diseases examination in April 2010.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted an objective examination of the Veteran.  The examiner reached an opinion with a supporting rationale.  The Board finds the April 2010 skin examination to be legally sufficient.   

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records, post-service private and VA treatment records, and his statements were reviewed by both the RO and the Board in connection with adjudication of the claim.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, a veteran who had active service in the Republic of Vietnam from January 9, 1962, to May 7, 1975, is presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2011).

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his current disorder of cellulitis was incurred in service, to include as a result of exposure to herbicides.  As referred to above, the Veteran served in Thailand from September 1966 to July 1967.  The RO was informed by NPRC that there was no record of the Veteran serving or being exposed to herbicides in the Republic of Vietnam.  The Veteran has stated that he served in Vietnam; however these statements (Agent Orange Registry examination in October 2006, statement dated March 2009 (six hour lay-over during a flight)) are contradicted by his statement to the VA examiner during the VA skin examination in April 2010 that he never served in Vietnam.  As the statements are inconsistent, the Board finds them not credible; therefore, the Board finds the weight of the evidence demonstrates that the Veteran did not serve in Vietnam.

As well, no presumption exists for service connection claims based on servicing or working on aircraft that flew missions over Vietnam.  See VA Fast Letter 09-20 (May 6, 2009).

The Veteran has submitted for consideration excerpts from various articles and graduate papers, in addition to general statements from persons who claim they witnessed defoliation near Royal Thai Air Force Bases during the Vietnam era.  VA is aware of the Project CHECO Southeast Asia Report on Base Defense in Thailand.  Regarding Thailand service, the Department of Defense (DOD) has indicated that limited testing of tactical herbicides was conducting in Thailand from April to September 1964.  This testing was conducted at the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  The memorandum also noted that there is no record of tactical herbicide spraying in Thailand after 1964 and that, while insecticide spraying was conducted in Thailand between 1963 and 1966, this involved Malathion insecticide for the "control of malaria carrying mosquitoes" and not a tactical herbicide agent.  Additionally, it is noted that, while tactical herbicides on allied bases in Thailand was not shown, it is indicated that "non-tactical (commercial) herbicides within fenced perimeters" was used.  Security police units, particularly dog handlers, were known to have walked these perimeters, but, as noted, any exposure was to commercial herbicides and not tactical herbicides as were used in Vietnam. 

The Board has found that the Veteran did not have service on the ground in Vietnam, but served in Thailand during September 1966 to July 1967.  The available evidence shows that, while tactical herbicides such as Agent Orange were used in Thailand, this use was restricted to the training center near Pranburi, Thailand and ended in 1964.  While insecticides and commercial herbicides were later utilized, these are not in the same chemical category as tactical herbicides such as Agent Orange for which the presumptive service connection provisions outlined above apply.  

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309, as to Veterans who served in Vietnam during a certain time period, selected diseases, may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  See 
38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.309(e).  The Board again notes that the presumption of service connection based on exposure to herbicides is provided for those who served in Thailand only under specific circumstances as shown above. M21-1MR, Part IV, Subpart ii, 2.C.10.q.  As discussed above, the evidence of record does not meet the criteria for herbicide exposure during service in Thailand.  As such, the Veteran is not entitled to the presumption of exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(ii).  The Board notes that no other evidence indicates exposure to herbicides during service.

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41,442 -41,449, and 61 Fed. Reg. 57,586 -57,589 (1996).  The Board finds that cellulitis is not among the presumptive conditions. 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As the Veteran's cellulitis disorder is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee, 34 F.3d at 1043-1044.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that, while the Veteran did experience cellulitis symptoms in service, that acute bout resolved, and the cellulitis symptoms were not chronic in service.  Service treatment records indicate the Veteran received inpatient treatment for a disorder assessed as cellulitis on the right knee from May 1965 to June 1965.  After this treatment, there were no further complaints or requests for treatment for cellulitis in service, though the Veteran sought out medical treatment for other disorders, to include during his service in Thailand.  That the Veteran sought medical treatment for other disorders but did not complain or report cellulitis symptoms is evidence that the 1965 episode was acute and transitory and had indeed resolved.  The separation Report of Physical Examination, dated in May 1967 and so nearly two years after his inpatient treatment, found his lower extremities and skin, lymphatics, clinically normal.     

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of cellulitis have not been continuous since service separation in July 1967.  Following service separation in July 1967, the evidence of record shows no diagnosis or treatment for cellulitis until 1978.  The Veteran reported this reoccurrence in 1978 to the VA skin examiner during the April 2010 VA skin examination.  The Veteran is competent to report that he received a diagnosis of cellulitis on the right knee in 1978, for which he apparently sought private treatment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds that the Veteran's own report of being assessed with cellulitis again over ten years after service is evidence that over ten years went by before the symptoms returned.  A gap of over ten years means the symptoms were not continuous.   

The absence of post-service findings, diagnosis, or treatment for over ten years immediately after service is one factor that tends to weigh against a finding of either cellulitis in service or continuous cellulitis symptoms after service separation.  As well, the Veteran informed the VA skin examiner in April 2010 that he was treated for cellulitis was in 2003, when he again sought private treatment, though he has continued to use creams since with little relief.  Those private treatment reports are of record and they include no mention at all of his service.  The Board also observes that the difference between 1978 and 2003 is approximately 25 years.  Finally, the Veteran sought treatment again in 2006 for cellulitis from VA, and those treatment reports are also of record.  

The Board emphasizes the multi-year gaps between discharge from active duty service (1967) and the earliest onset date of record, approximately 1978 (over 10-year gap), which was followed by a nearly 25 year gap until the next assessment in 2003.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Veteran has contended only very generally that he has experienced continuous symptoms since service; however, he has reported the private assessments of cellulitis was reached only in 1978 and 2003.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, the Board finds that the Veteran did not have continuous symptoms of cellulitis from separation from service.

Regarding the Veteran's statements as to the etiology of the current cellulitis disorder, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  

Cellulitis is "an acute, diffuse, spreading, edematous, suppurative inflammation of the deep subcutaneous tissues and sometimes muscle, sometime with abscess formation." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 330 (31st ed. 2007).  The Board points out that while cellulitis may be observed on the skin, it entails a non-observable pathological process that is clearly beyond the expertise of a layperson to diagnose.  Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Indeed, the VA treatment reports of record include dermatological consultations and infectious disease consultations that were necessary for physicians to both assess and rule out the disorder of cellulitis in the Veteran.  See VA Infectious Disease consultations, July 2006, January 2007.  

The Veteran is competent to relate symptoms of cellulitis that he experienced at any time, but is not competent to opine on whether there is a link between the current cellulitis and active service, including the asserted exposure to herbicides in Thailand, because such diagnosis requires specific medical knowledge and training.  See Rucker at 74.  

The Veteran was afforded a VA skin examination in April 2010.  The examiner reviewed the claims file, to include VA treatment reports, as indicated by the fact that the examiner noted the many skin assessments that did not include cellulitis.  The examiner was also cognizant of the Veteran's claim to have been exposed to herbicides in service, though the Veteran reported to this examiner that he had not served in Vietnam.  The Veteran reported he was exposed to "blue" herbicides as he repaired airplanes during his service assigned to Thailand.  Following an examination, the VA examiner assessed cellulitis of the right leg, then currently resolved, with flare-ups in the past.  The Veteran was also assessed with stasis dermatitis of the right leg that was secondary to venous insufficiency.  The VA examiner opined that his current cellulitis was less likely than not related to or caused by the cellulitis of the right knee seen in service.  The VA examiner opined that the cellulitis in service was not the result of direct exposure to "blue" herbicide as he never served in Vietnam and the Veteran has been assessed with diabetes mellitus in 2005, which left him predisposed to skin infections like cellulitis.    

Also of record is a private physician's statement, dated February 1989.  The Veteran's representative noted, in the June 2011 Informal Hearing presentation, that the 1989 private physician discussed the Veteran's service treatment account of a long-time draining wound on the right knee in 1964, that resolved without an assessment, as well as the then-current (1989) diagnosis of chronic osteomyelitis in the femur with a Brodie's abscess and opined that there was a significant possibility that the Brodie's abscess was due to "residual bacteria" from the Veteran's initial infection while in service.  While the Veteran's representative contended that this opinion weighed in favor of a nexus between the Veteran's current cellulitis and service, the Board disagrees.  This 1989 physician's opinion does not refer to any diagnosis of cellulitis, but instead to a diagnosis of osteomyelitis.  Osteomyelitis is "inflammation of bone caused by infection," DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1368 (31st ed.2007) (hereinafter DORLAND'S).  An abscess is "a localized collection of pus buried in tissues, organs, or confined spaces." Id. at 5.  As there is no assessment before the Board by any clinician that osteomyelitis and cellulitis are the same pathology, the Board finds the private physician's 1989 opinion letter has no probative value regarding the current claim for service connection for cellulitis because the opinion pertains to a separate disability of osteomyelitis.  See also 38 C.F.R. Part 4. 

Based on the evidence of record, the Board finds that the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current cellulitis and active military service, including no credible evidence of chronic symptoms of cellulitis in service or continuity of symptomatology of cellulitis that would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is 

against the Veteran's claim for service connection for cellulitis of the right leg, including as due to herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for cellulitis of the right leg, to include as due to herbicide exposure, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


